Lundberg Stratton, J.,
dissenting.
{¶ 17} I dissent from the majority’s interpretation of R.C. 1343.03(A) and (B). I believe that the majority’s interpretation is based on a misreading of this section and renders part of subsection (B) meaningless and incapable of ever applying.
{¶ 18} R.C. 1343.03(A) refers to a “settlement between parties” as triggering the accrual of interest. One could accept the majority’s interpretation only if subsection (B) did not exist. However, subsection (B) states:
{¶ 19} “Except as provided in divisions (C) and (D) of this section, interest on a judgment, decree, or order for the payment of money rendered in a civil action based on tortious conduct, including but not limited to a civil action based on tortious conduct that has been settled by agreement of the parties, shall be computed from the date the judgment, decree, or order is rendered to the date on which the money is paid.” (Emphasis added.)
{¶ 20} The majority misconstrues subsection (B), which refers to a settlement arising out of a civil action that has been settled by the parties and reduced to a judgment, decree, or order. The order or judgment could simply be the order of dismissal. There is no requirement that it contain the language of the settle*461ment. But all civil actions that are settled are terminated by some entry or order. That entry triggers the accrual of interest.
The Okey Law Firm., L.P.A., Steven P. Okey and Scott A Washam, for appellant.
Hanna, Campbell & Powell, L.L.P., Michael Ockerman, Robert L. Tucker and John R. Chlysta, for appellees.
Allen Schulman, Jr., urging reversal for amicus curiae Ohio Academy of Trial Lawyers.
{¶ 21} Since subsection (B) specifically refers to a “civil action based on tortious conduct,” it controls over subsection (A), which only generally refers to “any settlement between parties” and makes no reference to any court action. It could be any dispute between parties that was resolved outside court. This is logical because there would be no “judgment, decree, or order” to start the clock if there were no lawsuit filed. But if a civil action based on tortious conduct is filed, a different time frame applies because there is a definite point at which the clock can begin to run, i.e., the date of the judgment, decree, or order. However, under the majority’s interpretation, the settlement language of subsection (B) would never apply because once the case was settled, subsection (A) would kick in and interest would start. The legislature surely inserted the settlement language in subsection (B) for a purpose and certainly did not intend it to be merely window dressing. The majority’s interpretation turns subsection (B) into merely superfluous language; under its version, the clock started the moment “settled” was uttered regardless of when the entry went on. A party always would have settled at some point before actually putting on the dismissal entry. As the majority states, “if the meaning of a statute is clear on its face, then it must be applied as it is written.” Lake Hosp. Sys., Inc. v. Ohio Ins. Guar. Assn. (1994), 69 Ohio St.3d 521, 524, 634 N.E.2d 611. Thus, if the statute is unambiguous and definite, there is no need for further interpretation. State ex rel. Herman v. Klopfleisch (1995), 72 Ohio St.3d 581, 584, 651 N.E.2d 995. In addition, the specific controls over the general, and the legislature has devised a specific procedure to apply once a civil action has been filed.
{¶ 22} Therefore, I respectfully dissent.